OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division did not abuse its discretion in dismissing the action on grounds of forum non conveniens. That all of the parties to the action may have been New York residents is not dispositive, since the residence of the parties in New York is but one factor to be considered in determining whether an action should be dismissed pursuant to CPLR 327 (see Silver v Great Amer. Ins. Co., 29 NY2d 356; see, generally, Irrigation & Ind. Dev. Corp. v Indag, S. A., 37 NY2d 522).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.